Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 February, 2021 was filed after the mailing date of the non-final rejection on 22 January, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23 objected to because of the following informalities:  Claim 23 is missing the word “and” between the cleanout access port and the first side of the filter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the term “means for receiving the cleaning fluid being coplanar with a first side of the means for filtering” renders the claim indefinite as it is unclear to what portion of the means for receiving the cleaning fluid and what portion of the first side of the means of filter” is referred to and what portion is coplanar to what portion of the first side of the filter.
Claim 19 is rejected because of its dependence on claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 18-20 and 22-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Staffeld (US patent 4738696) (hereinafter “Staffeld”)
Regarding claim 1, Staffeld reference teaches a filtration apparatus comprising: a housing (see item 10) including a plurality of walls defining a cavity (see figure 1; the entire interior of the housing); a filter (see item 11) located in the cavity, the filter having a first side oriented toward an outer surface of the housing (see figure 1; the top/upper side of the filter) and a second side oriented toward the cavity (see figure 1; the down/bottom side of the filter); and a cleanout system coupled to the housing (see figure 1 and or figure below), the cleanout system including a cleanout passageway between an outer surface of the housing and the filter (see figure 1 and or figure below; the fluid flows through the nozzle passageway ) , the cleanout system including a cleanout inlet accessible from the outer surface of the housing (see figure 1; inlet of the cleanout is the opening of the solenoid valve 34 and is in communication with the housing at the top)  and a cleanout outlet in fluid communication with the filter (see figure 1; the outlet of the nozzle 30 is the cleanout outlet in fluid communication with the filter) , the cleanout system to enable removal of particulate from the filter without removing the filter from the housing (see column 2 lines 44-68 through column 3 lines 1-6), the cleanout inlet accessible via a cleanout access port positioned adjacent the first side of the filter (see figure 1; inlet of the cleanout in communication with the housing at the top is accessible from the top and the top side is adjacent to the first side of the filter), the cleanout access port having a plane that is substantially parallel relative to a plane of the first side of the filter (see figure 1; the plane to which item 30 and 34 are attached is the cleanout access port having a substantially parallel plane relative to the first side i.e. the top side of the filter).

    PNG
    media_image1.png
    587
    320
    media_image1.png
    Greyscale

Regarding claim 2 and 22, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches a panel having slots coupled to the housing to enclose the filter within the cavity (see Fig 1 and or annotated figure below; the panel coupled to the housing has slots below item 34) to enable airflow from the atmosphere to flow to the first side of the filter (see Fig 1; the panel having the slots connected to the solenoid enables the airflow from the compressed air source 35 to flow to the first side of the filter), the cleanout access port and the panel accessible from the first side (see Fig 1; the cleanout access port and the panel accessible from the top side of the housing)

    PNG
    media_image2.png
    700
    671
    media_image2.png
    Greyscale

Regarding claim 3, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches the filter is to capture particulate in fluid entering the cavity of the housing through the filter (see column 2 lines 44-68 through column 3 lines 1-6)
Regarding claim 5, Staffeld reference teaches the filtration apparatus of claim 3, Staffeld reference further teaches the cleanout system is to direct cleaning fluid from the cleanout inlet to the cleanout outlet, and the cleanout outlet is to direct the cleaning fluid from the second side of the filter toward the first side of the filter (see figure 1; the cleanout system directs the fluid from the cleanout inlet towards the cleanout outlet and the cleanout outlet associated with the nozzle directs the fluid to flow from the second side of the filter i.e. top side of the filter towards the first side i.e. bottom side of the filter)
Regarding claim 6, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that the cleanout outlet includes a guide to direct cleaning fluid from the cleanout outlet toward the filter (see figure 1; the cleanout outlet directs the fluid flow in a specific direction right above the filter to pass through the filter and act as a guide)
Regarding claim 7, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that the cleanout outlet includes a plurality of nozzles (see figure 1 item 30) to direct cleaning fluid toward the filter.
Regarding claim 8, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that the filtration apparatus includes a bypass passageway to enable fluid flow from an exterior of the housing to the cavity when a fluid flow through the filter is less than a fluid flow threshold (see figure 1 and or figure below; the fluid which does not pass through the first filter of independent claim 1 bypasses the filter and pass through the filter assembly is the bypass passageway related to the filter of the independent claim)

    PNG
    media_image3.png
    587
    320
    media_image3.png
    Greyscale

Regarding claim 9, Staffeld reference teaches the filtration apparatus of claim 8, Staffeld reference further teaches that the cleanout passageway is isolated relative to the bypass passageway and a filtration passageway (see figure 1; the cleanout passageway is isolated relative to the bypass passageway and the filtration passageway) when the cleanout passageway is in a non-cleanout mode
Regarding claim 10, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that at least a portion of the cleanout passageway is located in the cavity of the housing (see Figure 1)
Regarding claim 12, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that the filtration apparatus further includes a one-way valve (see item 34) positioned adjacent the cleanout outlet, the one-way valve movable between an open position to allow cleanout fluid to exit the cleanout outlet during a cleaning operation and a closed position to prevent fluid flow through the cleanout system during a filtration operation (the fluid is pressurized and only flows through the valve in one direction, this cause the solenoid valve to act as a one way valve and is opened only during the cleaning process of the filter to dispense the cleaning fluid from inlet to the outlet and remains closed when the filtration apparatus is in operation) 
Regarding claim 18, Staffeld reference teaches a filtration apparatus comprising: means for filtering atmospheric air (see item 11; means for filtering is the filter) for use by a downstream component: means for defining a cavity to receive the means for filtering (see figure 1; the housing defines the cavity to receive the filter): and means for cleaning (see figure 1; the cleanout system) the means for filtering without removing the means for filtering from the filtration apparatus (see figure 1 and or see column 2 lines 44-68 through column 3 lines 1-6; the cleanout system is used for cleaning the filter without removing the filter), the means for cleaning (cleanout system) including a means for channeling a cleaning fluid between (cleanout passageway) a means for receiving the cleaning fluid  (cleanout inlet)and a means for dispensing the cleaning fluid (cleanout outlet) toward the means for filtering (see figure 1 item 11), the means for receiving the cleaning fluid (cleanout inlet) being coplanar with a first side of the means for filtering (see Fig 1; the cleanout inlet of the cleanout system at the point to which item 124 are attached is coplanar with the top side of the filter) .
Regarding claim 20, Staffeld reference teaches the filtration apparatus of claim 18, Staffeld reference further teaches that the means for channeling (cleanout passageway) the cleaning fluid is coupled to the means for filtering (filter). (See figure 1; the cleanout passageway is fluidly coupled to the filter)
Regarding claim 23, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that the cleanout access port and the first side of the filter are located on the same side of the housing (see figure 1; the plane to which item 30 and 34 are attached is the cleanout access port and the top side of the filter are located on the same side of the housing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Staffeld in view of Swisher Jr. (US 5405421) (hereinafter “Swisher”).
Regarding Claim 11, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference teaches the housing and the cleanout fluid provided through the cleanout passageway but is different from claim 11 in that it does not teach a blocker plate to block fluid flow through the housing outlet when a cleaning fluid is provided through the cleanout passageway. Swisher reference is directed to a filtration apparatus (see title and or abstract). Swisher reference further teaches a blocker plate (see Figure 2; item 44) to control the fluid flow through the housing outlet (see column 3 lines 35-40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing  as taught by Swisher.
Claims 13-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz (US20160082380) (hereinafter “Seitz”).
Regarding claim 13, Seitz reference teaches a filtration apparatus comprising: a housing defining a primary passageway (see Fig 1; item 102 is the housing defining a primary passageway for the fluids) having a primary inlet (see item 104) and a primary outlet (see figure 1; the exit of the filtered air), the primary inlet to be in fluid communication with atmosphere (see figure 1) and the primary outlet to be in fluid communication with a downstream component (see figure 1; the primary outlet is in fluid communication with the filter which is downstream of the primary inlet); a filter positioned in a cavity of the housing to filter airflow through the primary passageway (see Fig 1; item 108 is the filter positioned in the cavity of the housing through which air passes) ; a panel coupled to a first side of the housing to enable access to the filter positioned in the cavity of the housing (see Fig 1 and or Fig 2; 114 is the panel coupled to the housing and the filter can be accessed from there), the panel having an opening in fluid communication with the primary inlet of the housing (see Fig 1; the panel has opening of each nozzle of the jet assembly that is in fluid communication with the inlet of the housing);  and a cleanout system (see figure 1; item 114 a pulse jet assembly) defining a secondary passageway (see figure 1; the secondary passageway is the passageway for the cleanout fluid from the cleanout inlet to the cleanout outlet) having a secondary inlet (see figure 1; the inlet of the cleanout system is adjacent to the primary inlet) and a secondary outlet (see figure 1; the outlet of the cleanout system is adjacent to the primary outlet), the secondary inlet accessible via the first side of the housing (see Fig 1 and or Fig 2; the inlet of the cleanout system is accessible from the top side 110 of the housing)
Regarding claim 14, Seitz reference teaches the filtration apparatus of claim 13, Seitz reference further teaches a housing (see figure 1 item 102) defining a cavity to receive a filter (see item 11), the housing and the filter defining the primary passageway.
Regarding claim 15, Seitz reference teaches the filtration apparatus of claim 13, Seitz reference further teaches that at least a portion of the secondary passageway passes through the cavity (see figure 1)
Regarding claim 16, Seitz reference teaches the filtration apparatus of claim 13, Seitz reference further teaches that the housing supports the secondary inlet and the secondary outlet (see figure 1)
Regarding claim 17, Seitz reference teaches the filtration apparatus of claim 13, Seitz reference further teaches that the apparatus includes a guide adjacent the secondary outlet to direct cleaning fluid towards the filter during a cleaning operation (see figure 1; the cleanout outlet directs the fluid flow in a specific direction right above the filter to pass through the filter and act as a guide)
Regarding claim 21, Seitz reference teaches the filtration apparatus of claim 13, and the further limitation of claim 21 is directed to an intended use. See MPEP 2114. The apparatus of Seitz reference is fully capable of performing this function by directing the cleaning fluid to flow from the cavity to an exterior of the housing via the filter during a cleaning operation by virtue of the fact that in cleaning operation the fluid flows in reverse direction.
Response to Arguments
Applicant's arguments filed 22 April, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding 35 U.S.C. 112 (f) are acknowledged.
Applicant’s argument regarding the limitation of the amended claim 1 is considered but are not persuasive. Applicant is reminded that the amended claim with the limitation of the cleanout access port having a plane substantially parallel to a plane of the first side of the filter (see figure 1; the plane to which item 30 and 34 are attached is the cleanout access port having a substantially parallel plane relative to the first side i.e. the top side of the filter) still stands rejected based on the prior art Staffeld.
Applicant’s arguments regarding the independent claim 13 are not persuasive. Applicant is reminded that the claim limitations are addressed using Seitz reference and that the housing, primary passageway (see Fig 1; item 102 is the housing defining a primary passageway for the fluids) and the panel coupled to the housing (see Fig 1 and or Fig 2; 114 is the panel coupled to the housing) are addressed in the office action and the claim stands rejected.
Applicant’s argument regarding claim 18 and that Staffeld fails to teach the limitations of the claim are considered but not persuasive. Applicant is reminded that Staffeld reference teaches the claim limitations the means for receiving a cleaning fluid (cleanout inlet) positioned coplanar with a first side of means for filtering (see Fig 1; the cleanout inlet of the cleanout system at the point to which item 124 are attached is coplanar with the top side of the filter) and the claim stands rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/               Primary Examiner, Art Unit 1773